833 F.2d 1013
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roy PIERSON, Petitioner-Appellant,v.Billy W. COMPTON, Respondent-Appellee.
No. 87-5554.
United States Court of Appeals, Sixth Circuit.
Nov. 9, 1987.

Before MERRITT, KRUPANSKY and RYAN, Circuit Judges.

ORDER

1
Petitioner, a Tennessee prisoner, appeals the district court's order dismissing his habeas corpus petition filed pursuant to 28 U.S.C. Sec. 2254.  The appeal has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon review of the record and the briefs, the panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The district court dismissed the habeas corpus petition after determining that petitioner failed to exhaust state court remedies as required by 28 U.S.C. Sec. 2254.  The only issue, exhaustion of state court remedies, has been conceded by the petitioner.


3
Upon review, we conclude the district court properly dismissed the petition for lack of exhaustion.  Accordingly, the district court's order entered May 11, 1987 is hereby affirmed and this appeal is dismissed.  Rule 9(b)(4), Rules of the Sixth Circuit.